Cupp, J.,
dissenting.
{¶ 32} Because I believe that a plain reading of Evid.R. 601(D) must determine this case, I respectfully dissent.
{¶ 33} It appears uncontroverted that appellees’ expert was competent to testify (1) when the alleged malpractice occurred, (2) when the trial was originally scheduled in 2002, and (3) when appellees’ expert continued his practice on a reduced basis until the fall of 2003. Presumably, appellees’ expert would be competent to testify if the trial were held today. Evid.R. 601(D) supports these points of agreement; it also rendered appellees’ expert incompetent to testify at the time of the actual trial.
*228(¶ 34} Evid.R. 601(D) uses the present tense to describe when a person is competent to give medical testimony as an expert. Unless the witness “is licensed to practice medicine” and “devotes at least one-half of his or her professional time to the active clinical practice,” the witness is not competent to give medical testimony as an expert. (Emphasis added.) A plain application of this rule leads unavoidably to the conclusion that both in April 2004, when appellees’ expert gave his deposition, and in May 2004, when appellees’ expert testified at trial over objection, he was not competent to provide such testimony.1 At neither time was appellees’ expert then devoting one-half of his professional time to active clinical practice as required by Evid.R. 601(D). Instead, appellees’ expert had left his Ohio radiology practice in October 2003 to reside in Florida. It was not until sometime after the May 2004 trial that he returned to active clinical practice in Ohio. According to the clear language of Evid.R. 601(D), appellee’s expert was not competent to testify at the deposition or at the trial.
{¶ 35} This conclusion, however, is not meant to countenance the use of Evid.R. 601(D), together with repeated trial delays, as a litigation strategy to render an opposing party’s expert incompetent. Nor do I conclude that a temporary absence of short duration, such as a sabbatical, would automatically render an otherwise qualified medical expert incompetent to testify.
{¶ 36} The rule amendment process, however, is a more appropriate mechanism to address the policy concerns raised by appellees and to weigh the advisability of various options and alternatives. It may well be that the current requirements of Evid.R. 601(D) are overly restrictive. Other states have adopted variations of the rule. These variations often require a proposed medical expert witness to have been engaged in active clinical practice either within a certain period, typically a year, before the alleged negligence or at the time of the alleged negligence. See, generally, Ala.Code 6 — 5—548(b) and (c); Ariz.Rev.Stat. 12-2604(A)(2); Fla.Stat. 766.102(5); Mich.Comp.Laws 600.2169(1); N.C.G.S. 8C-1, Rule 702(b)(2); Tenn.Code Ann. 29-26-115(b); Va.Code Ann. 8.01-581.20(A). Colorado requires no demonstration of having engaged in active clinical practice, but requires only that the expert was “substantially familiar” with the applicable standard of care at the time of the alleged negligence. Colo.Rev.Stat. 13 — 64—401.
{¶ 37} In the present case, however, because the duty of the trial court is to apply the plain meaning of the rule as it exists, the ruling contrary to such *229constituted an abuse of discretion. The court of appeals’ decision affirming the trial court should be reversed.
Norman A. Moses and Mary Ellen Brannigan, for appellees.
Roetzel & Andress, L.P.A., Thomas A. Treadon, Stacy A. Ragon, Michael J. Fuchs, and Douglas G. Leak, for appellants.
Paul W. Flowers Co., L.P.A., and Paul W. Flowers; Linton & Hirshman and Tobias J. Hirshman, urging affirmance for amicus curiae, Ohio Academy of Trial Lawyers.
Moyer, C.J., concurs in the foregoing opinion.

. The issue of whether a deposition taken of an expert witness, competent under Evid.R. 601(D) at the time of the taking of the deposition, may be offered in evidence at a later trial when the expert is no longer competent under Evid.R. 601(D) is not before us. Consequently, no opinion is expressed regarding that situation.